EXHIBIT 10.1

 

MASSEY ENERGY COMPANY

NON-EMPLOYEE DIRECTORS – COMPENSATION SUMMARY

 

Annual Retainer    $40,000 annual retainer, payable quarterly, plus $5,000
annual retainer, payable quarterly, for Chairmen of Board Committees ($15,000
for Chairman of Audit Committee). Meeting Fees    $2,000 for each Board meeting
attended, plus $2,000 for each Committee meeting attended ($3,000 for each Audit
Committee meeting). Deferred Compensation    Annually directors may defer all or
a portion of their retainer and meeting fees and elect to have such deferred
amounts invested in: (1) an interest-bearing account or (2) phantom stock units
based on Massey Energy common stock. Initial Grant of Restricted Stock    4,056
restricted shares one-time grant. The terms and conditions of the restricted
shares are set forth in the Massey Energy Company Stock Plan for Non-Employee
Directors (as amended and restated November 30, 2000) [filed as Exhibit 10.14 to
Massey’s annual report on Form 10-K for the fiscal year ended October 31, 2000].
Initial Grant of Restricted Units    2,705 restricted units one-time grant. The
terms and conditions of the restricted units are set forth in the Massey Energy
Company Stock Plan for Non-Employee Directors (See above). Annual Grant of
Restricted
Stock    2,028 restricted shares annual grant. The terms and conditions of the
restricted shares are set forth in the Massey Energy Company 1997 Restricted
Stock Plan for Non-Employee Directors (as amended and restated November 30,
2000) [filed as Exhibit 10.12 to Massey’s annual report on Form 10-K for the
fiscal year ended October 31, 2000]. Insurance    $75,000 life insurance
(requires medical examination).      $250,000 travel accident insurance while
traveling for Massey Energy Company.      Directors and Officers liability
insurance.